Citation Nr: 9901269	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-05 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's income is excessive for the payment of 
nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active honorable service from April 1943 to 
November 1945.

Service connection is in effect for defective hearing in the 
left ear evaluated as 10 percent disabling; and otitis 
externa, and otitis media with perforation of the right 
eardrum, each evaluated as noncompensably disabling.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston.

During the course of the current appeal, the issues of 
entitlement to increased ratings for various disorders were 
raised and adjudicated to one degree or another; however, the 
veteran has filed a substantive appeal only with respect to 
the issue reported on the title page.

The veteran initially indicated his desire to provide 
testimony at a personal hearing; he has since withdrawn that 
request.

The veteran was found to be entitled to nonservice-connected 
pension benefits.  A rating action taken by the RO has since 
denied the payment of such benefits on the basis of excessive 
income (and the lack of adequate deductibles) and it is that 
issue to which the current appeal is limited.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a VA Form 21-0517-1, received in August 1994, the veteran 
indicated that his income was limited to Social Security 
disability (SSA) benefits, for which he was then in receipt 
of $708.50 per month; his wife received $220.50 a month.  He 
stated that he had two dependent children in his care.  He 
filed another VA Form 21-0571 with regard to exclusion of his 
children's Social Security income.  He did not record the 
children's dates of birth thereon in the space provided, but 
repeated their names.

However, birth certificates are otherwise of record in 
addition to other supporting documents, some in Spanish, 
showing that the veteran's son was born in July 1977 and his 
daughter was born in September 1982.

A letter from the RO to the veteran in August 1994 explained 
that his annual income from all sources was $16,417, and that 
this exceeded the maximum annual pension rate of $12,900 for 
a veteran with a spouse and two children.  He was further 
informed that VA could not exclude his children's income due 
to hardship, as he had requested, since his expenses had to 
exceed his income for hardship to exist.  It was further 
noted that his reported yearly expenses of $15,144 did not 
exceed his total yearly reported family income and thus 
nonservice-connected disability pension could not be paid by 
VA.   

The veteran responded with correspondence that did not 
specifically address the deficiencies in his situation that 
precluded payment of pension benefits.  What was required was 
further explained to him in a letter in response to his 
letter to the VA Secretary in November 1994, namely that in 
order to be eligible for payment of pension benefits, his 
income had to fall to below a given level.  He was further 
informed that if either this happened, or he had any unusual 
medical expenses which might result in a substantial 
reduction in his countable income, he would be eligible to 
reapply. 

In a VA Form 21-4138, filed in response thereto in November 
1994, the veteran alleged that he did in fact have unusual 
medical expenses and that he could not live on the income 
that he was receiving.

The subsequent Supplemental Statement of the Case (SSOC) 
provided by the RO in December 1994 included a large number 
of pension and income-related regulations, and further 
informed him that if he had unreimbursed medical expenses, he 
should reapply.  

In his Substantive Appeal, a VA Form 9, filed in March 1995, 
the veteran reiterated that he could not live on his income 
and that he did in fact have medical expenses which he had to 
pay for his wife and two children.  

Extensive copies of outpatient clinical records were 
subsequently received which appear to reflect only VA care 
from 1997-1998.  This information did not show that his 
alleged medical expenses were adequate and/or allowable.  
These visits were for both the veteran's service-connected 
and nonservice-connected disabilities.

It is unclear whether the veteran understands what does and 
does not count for purposes of medical expenses exclusion 
with regard to the currently pending appellate claim.  And 
while he has repeatedly stated that he has expended monies on 
such valid expenses, there is apparently been presented no 
evidence in that regard although a great deal of other 
evidence was presented with regard to his VA care for his own 
medical problems.  

Because there has been the issue of increased ratings pending 
concurrently with the sole appellant issue, and because of 
the apparent difficulties with language, this may all have 
been confusing to the veteran, as reflected in his written 
responses.

Moreover, given the more than four years that has elapsed 
since the information was in fact submitted, it is entirely 
conceivable that the veterans situation with regard to 
dependents, income and medical expenses has changed in the 
interim. 

Furthermore, in the interim since 1994, there have been some 
changes legislatively in the payments made by Social Security 
and what constitutes maximum income and deductibles, etc. for 
payment of VA pension benefits.



In this regard, it must be noted that a particularly small 
difference in any of these elements would make a rather 
disproportionately significant difference in this case as to 
whether the veteran is or is not paid nonservice-connected 
pension benefits.  

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue on appeal pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran should be requested to 
verify all income sources, and to provide 
comprehensive, clear-cut documentation 
with regard to all medical and other 
potentially excludable expenses from 
income for pension purposes.  He may wish 
to provide collateral documentation, 
i.e., copies of recent medical payments, 
state and federal tax returns, etc.  He 
may also wish to provide documentation 
with regard to persons for whom he is 
still responsible as members of his 
family, i.e.,. whether one or both 
children (born in 1977 and 1982 
respectively) are still his dependents, 
and the extent to which they and/or his 
spouse provide income from whatever 
source.   

2.  To the extent feasible and 
productive, the RO should assist the 
veteran in obtaining documentation of 
such income(s) as well as possible 
deductibles, and this should be added to 
the claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
claim with regard to pension benefits 
being not payable due to excessive 
income, based on number of dependents, 
medical expense exclusions, all available 
income and other pertinent evidence.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to include all and only laws related to 
this issue, and the veteran and his representative should be 
given a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
